Opinion by
Orlady, J.,
The court below, after a fair consideration of all the facts in this case, decided that it would be unjust to allow the. plaintiff to assert a judgment which apparently had been regularly" secured. -
The Act of April 21, 1846, P. L. 413, provides for a procedure to secure judgment which is radically different from that in the practice Act of May 25, 1887, P. L. 271.
It was conceded by counsel for the defendant that they were misled in relying on the general practice prescribed by the act of 1887. The summons issued by the plaintiff was in its general form in assumpsit, without reference to the fact that it was a-proceeding under the particular act of 1846, and when judgment was entered technically in accordance with that act a petition was presented the same day to open it, in which the court was fully advised of certain defects in the statement, and a good defense was succinctly alleged so as to move the court to: make the order of which the plaintiff complains.
Appellate courts do not look with leniency upon acts of omission of duty by counsel which tend to delay the plaintiff in securing his just demands, but they are always' disposed to guard the records from unjust judgments. This is especially so where the rights of a surety are involved.
An inspection of this record clearly relieves the defendant’s counsel from any designed attempt to delay the disposition of the case, and there was nothing in the summons issued by the plaintiff to disclose that this action of assumpsit was founded upon a tax collector’s bond, or against á defaulting public officer, under the act of 1846 and the act of 1857. While it is not necessary that the summons should so show when, -as in this case, a valid defense is interposed, the record as made by the plaintiff maybe of avail in. moving the' court to open a judgment which has, either by design of the plaintiff or inad-vertence of the defendant, been inconsiderately'entered.
No unvarying rule can be laid down in such cases for the action of the court below, but when, after full considératiófi *130of the whole case, the result reached is approved by our own sense of justice and right, we will not interfere with its conclusions which are largely discretionary.
Authority for so holding is found in very many of our cases, the recent ones being Davidson v. Miller, 204 Pa. 223, Hunter v. Forsyth, 205 Pa. 466, and O’Brien v. Sylvester, 12 Pa. Superior Ct. 408.
The judgment is affirmed.